Dillon, J.
1. TllSCOKn- : a“oe' Plaintiff maintains that because defendant purchased the land, knowing, or being bound to know of the Ballard and Miller liens, therefore he is not' a ' . bona ficle purchaser, that not being a bona fide purchaser he has no better title or higher rights than Bell his vendor, and that he is subject to the same equities as Bell, even though he paid Bell value, and had no knowledge in fact or by record of plaintiff’s equities as against Bell.
Under our recording acts there is no ground for the plaintiff’s position. The declaration of trust in his favor, should have been executed and recorded like deeds of conveyance. Rev., §§ 2213, 2220.
By the last cited section it is provided that “no instrument effecting real estate is of any validity against •subsequent purchasers for a valuable consideration with* out notice, unless recorded.”
_Jnt equities. The Ballard and Miller liens were duly entered of record, and defendant would be affected by them. This he does not deny. But it does not result therefrom (as c]aimec] by plaintiff’s counsel) that as respects the latent and unknown equities of the plaintiff, the defendant would not be a bona fide purchaser, or would be affected thereby. The effect of the doctrine contended for would be, that if a purchaser bought land, knowing of one incumbrance, be would be affected by a dozen if so many in fact existed, even though no.t recorded, and even though he had no notice of them. This is in the teeth of our registry law, its policy, rationale and language, and against the understanding of the profession and the implication of many of our decisions.
If there be anything different from this in the authorities cited by the appellant, the statute must govern. The decree of the learned judge below is
Affirmed;